

 
 

--------------------------------------------------------------------------------

EXHIBIT 10.1

SEPARATION AND RELEASE AGREEMENT
 
 
This Separation and Release Agreement (“Agreement”) is entered into by and
between Helix Energy Solutions Group, Inc., a Minnesota corporation (the
“Company”), and Bart Heijermans (“Executive”) (collectively, the “Parties”).
 
WHEREAS, the Parties mutually desire to end their employment relationship in
accordance with the terms of this Agreement; and
 
WHEREAS, the Company has made available to Executive the New Consideration
provided for herein in consideration for his execution of the Agreement and the
waivers and releases contained herein.
 
NOW, THEREFORE, the Parties agree as follows:
 
1.           Effective Date of Separation.
 
Executive’s employment with the Company (and any affiliates of the Company)
shall terminate on January 21, 2011 (the “Effective Date”).  On the Effective
Date, the Employment Agreement dated November 17, 2008 between Executive and the
Company (the “Employment Agreement”) shall terminate (other than those
provisions which survive the termination of Executive’s employment).
 
2.           Separation Benefits.
 
Executive acknowledges that, in consideration for his executing this Agreement
prior to February 1, 2011, and the Release of Claims contained in Paragraph 4,
that he is being provided with valuable new consideration to which he would not
otherwise be entitled, provided that Executive does not revoke this Agreement
pursuant to Section 4(D)(9) herein (the “Revocation Period”).  Executive
acknowledges that pursuant to Section 7(f) of his Employment Agreement, all
items in this Section 2 other than 2(A) 2(G) and 2(H) are considered new
consideration (collectively, the New Consideration).
 
A.           Base Salary.
 
Executive shall be entitled to receive his base salary through the Effective
Date, payable in accordance with the Company’s standard payroll procedures.
 
B.           Separation Payment
 
The Company shall pay to Executive the sum of Four Hundred Fifty Thousand
Dollars ($450,000.00), less applicable tax withholdings within five (5) business
days after the Revocation Period.
 
 
 
1

--------------------------------------------------------------------------------

 
C.           2010 and 2011 Target Bonus
 
The Company agrees to pay Executive, after the Revocation Period and at the time
other employees are paid bonuses for the 2010 service year, but no later than
March 15, 2011, the amount of Six Hundred Thousand Dollars ($600,000.00), less
applicable tax withholdings, for his 2010 Target Bonus.  Executive agrees that
no bonus will be paid to him with respect to the 2011 service year, and agrees
to accept the aforementioned amount in full and complete satisfaction for all
amounts owed or owing to him for the 2010 Target Bonus and the 2011 Target
Bonus.
 
 
 
D.
Restricted Stock:  Lapsing of Forfeiture Restrictions and Accelerated Vesting of
Shares of Stock

 
Contemporaneously with the execution of this Agreement, the Parties entered into
a Stock and Cash Award Amendment Agreement (the “Stock and Cash Award
Amendment”), which is incorporated herein.  Pursuant to the terms and conditions
of the Stock and Cash Award Amendment, the Company agrees, with respect to
37,195 shares of restricted stock of the Company identified in the Stock and
Cash Award Amendment, to lapse the Forfeiture Restrictions on those shares of
restricted stock, and none other, thereby allowing those shares of restricted
stock to immediately vest as provided therein.
 
Executive acknowledges and agrees that as to all other shares of restricted
stock (other than those identified in the Stock and Cash Award Amendment) that
he previously may have been granted or awarded, under the 2007 Restricted Stock
Award, the 2008 Restricted Stock Award, the 2009 Restricted Stock Award, the
2010 Restricted Stock Award, the 2011 Restricted Stock Award, or any other
award, that were not vested as of the Effective Date, all such shares shall be
forfeited, cancelled and have no further force or effect.
 
Executive further agrees that as to those shares of restricted stock which will
become vested under the Stock and Cash Award Amendment, that unless he elects
otherwise by remitting to the Company cash in an amount necessary to satisfy the
Company’s tax withholding obligations arising with respect to the vesting of his
restricted stock, the Company shall satisfy its tax withholding obligations by
withholding shares with a fair market value equal to the withholding obligation.
 
E.           Cash Opportunity Awards
 
The Parties acknowledge that the Company previously granted to Executive under
the Company’s 2009 Long-Term Incentive Cash Plan two cash payment opportunity
awards, one dated January 2, 2009 (the “2009 Cash Opportunity Award”) and one
dated January 4, 2010 (the “2010 Cash Opportunity Award”).  With respect to the
2009 Cash Opportunity Award, the Company, pursuant to the terms of the Stock and
Cash Award Amendment, shall pay to Executive, and Executive agrees to accept in
full and complete satisfaction for all amounts owed or owing to him under the
2009 Cash Opportunity Award, the sum total of $330,217 as adjusted  in the
manner described in the Cash Opportunity Award Agreement for such grant, but
using the average closing price of the Company’s common stock for the thirty
trading days prior to the Effective Date (rather than an annual vesting date as
described in the Cash Opportunity Award Agreement for such grant). With respect
to the 2010 Cash Opportunity Award, the Company, pursuant to the terms of the
Stock and Cash Award Amendment, shall pay to Executive, and Executive agrees to
accept in full and complete satisfaction for all amounts owed or owing to him
under the 2010 Cash Opportunity Award, the sum total of $181,310 as adjusted  in
the manner described in the Cash Opportunity Award Agreement for such grant, but
using the average closing price  of the Company’s common stock for the twenty
trading days prior to the end of the Effective Date (rather than an annual
vesting date as described in the Cash Opportunity Award Agreement for such
grant).
 
 
2

--------------------------------------------------------------------------------

 
 
The Company shall pay Executive the cash opportunity awards for 2009 and 2010
upon expiration of the Revocation Period (provided Executive does not revoke
this Agreement).
 
Executive further acknowledges and agrees that as to any other cash payment
opportunity awards (other than as specified in the Stock and Cash Award
Amendment) that he previously may have been awarded or granted, under the 2009
Long-Term Cash Incentive Plan or under any other Plan or Award Letter, that were
not vested as of the Effective Date, all such outstanding awards or grants shall
be deemed forfeited, cancelled and have no further force or effect.
 
F.           Insurance Coverage
 
If Executive elects to continue his medical, dental, and/or vision coverage for
himself and his eligible dependents, the Company will pay for Executive’s COBRA
coverage for twelve months from the Effective Date or until the date he is
eligible for other substantially similar coverage, whichever is earlier.
 
G.           Vacation
 
Executive will not receive any payment for accrued but unused vacation days, if
any.
 
H.      Expenses
 
Executive shall be reimbursed for all reasonable expenses incurred by him in the
performance of his duties during his employment with the Company, as described
in Section 5(e) of the Employment Agreement  The Company acknowledges that
Executive has incurred business expenses related to travel requested by the
Company that will not be reimbursed prior to the Effective Date, and, after
Executive notifies the Company of such expenses, the Company agrees to promptly
reimburse Executive for such expenses. For purposes of Section 409A of the
Internal Revenue Code, any reimbursements provided for in this Agreement shall
(i) be paid no later than December 31 of the calendar year next following the
calendar year in which the expense was incurred, (ii) not affect the expenses
eligible for reimbursement in any other taxable year, and (iii) not be subject
to liquidation or exchange for another benefit or payment.
 
 
3

--------------------------------------------------------------------------------

 
 
        I.           Benefit Plans
 
Executive shall be entitled to all benefits under Section 5(d) of the Employment
Agreement subject to the terms and conditions of the applicable plan documents
and arrangements, as amended from time to time.
 
 
J.           No Other Benefits or Perquisites
 
All other welfare or employment benefits not expressly provided for herein shall
end or expire as of the Effective Date.  All perquisites terminate as of the
Effective Date, and Executive shall receive no perquisite payments for any
period after the Effective Date.
 
3.           Covenants.
 
A.  
Continuing Obligations under Employment Agreement

 
Executive acknowledges and re-affirms that under the terms of the Employment
Agreement, that Executive continues to have certain agreements and obligations
related to Inventions, Confidential Information, Copyright Works (as those terms
are defined in the Employment Agreement) as well as non-competition and
confidentiality, Company property including without limitation pursuant to
Sections 8, 9 and 10 of the Employment Agreement.
 
For purposes of Section 9 of the Employment Agreement, the Parties hereby agree
that the term “Services” shall only apply to those provided by offshore
construction (including robotics) and well intervention companies and that the
Non-Compete won’t apply to (and Executive is free to seek employment with) Oil &
Gas Exploration and Production Companies, Midstream and Downstream Oil & Gas
Companies and Partnerships, Engineering, Project Management and Consulting
Companies or non-Gulf of Mexico FPSO Companies.
 
At any time during the period covered by this subsection, Executive may provide
the Company with a written request, setting forth with particularity any
proposed employment, business arrangement and/or other activities in which
Executive proposes to engage, and requesting that the Company state its position
as to whether it considers the proposed activities a violation of any of the
covenants applicable to Executive pursuant to the Employment Agreement.  The
Company shall respond in writing to the request within five business days after
receipt.
 
 
B.           No Legal Challenge
 
Executive covenants not to sue, institute, or cause to be instituted any action
or proceeding challenging the validity of, the enforceability of, or the
reasonableness of, the covenants and obligations described in this
Section.  Executive agrees that if he sues (or causes to be sued) the Company in
violation of this provision, that he shall be liable to the Company for its
reasonable attorneys’ fees, and all other costs of litigation or arbitration.
 
 
4

--------------------------------------------------------------------------------

 
 
 
C.
Cooperation and Assistance

 
Definition of Cooperation – As used in this Agreement, “cooperate” and
“cooperation” includes Executive making himself available in response to all
reasonable requests for information by the Company, the Securities and Exchange
Commission (“SEC”), the Department of Justice (“DOJ”) or any other governmental
authority with jurisdiction over the matter at hand, whether the request is
informal or formal (e.g., in response to a subpoena in a legal proceeding), and
includes fully, completely, and truthfully answering questions, assisting the
Company in its prosecution or defense of any proceeding, civil or criminal, or
providing testimony in any related proceeding, civil or criminal.
 
Agreement to Cooperate – Executive agrees, acknowledges, represents and warrants
that:
 
(1)           he has: (i) not engaged in, nor encouraged any individual, in any
way, to engage in the destruction or secretion of any information, in any form,
including, but not limited to, documents and emails ("documentation"), that
might be relevant to any investigation; (ii) turned over all documentation in
response to prior requests; and (iii) responded, fully and truthfully, to all
questions related to or arising from the subject matter of any such
investigation that have been posed to him by employees, representatives of the
Company, or any government agency;
 
(2)           for a period of two (2) years after the Effective Date, upon
reasonable request by the Company and at such times that are reasonably
convenient to Executive, reasonably accommodate Executive’s schedule and do not
unduly interfere with Executive’s personal or business obligations or endeavors,
he will cooperate fully with the Company and its affiliates, past or present, in
connection with any internal investigation initiated by the Company, its
affiliates, and any successors in interest, as well as with any external
investigation initiated by any government or agency or instrumentality thereof
in accordance with the Company’s directives, subject to mutual agreement
regarding compensation for Executive’s time;
 
(3)           for a period of two (2) years after the Effective Date, upon
reasonable request of the Company, any subsidiary of the Company, or any
successor-in-interest, to provide all documentation and information in
Executive’s possession, custody, or control that is related to any internal or
external investigation of the Company and its affiliates; and
 
(4)           after two (2) years after the Effective Date, Executive agrees
upon request to provide continuing reasonable cooperation with the Company or
any of its affiliates in responding to internal or governmental investigations,
subject to mutual agreement regarding compensation for Executive’s time.
 
If any travel is required in rendering cooperation under this subsection, the
Company agrees that Executive may arrange for business class travel, and the
Company agrees to reimburse Executive for such travel expenses.  All reasonable
expenses incurred by Executive in rendering cooperation under this subsection
will be reimbursed by the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
       D.           Non-Disparagement
 
Executive, the Company and the Company’s officers and directors shall refrain
from any criticisms or disparaging comments about each other or in any way
relating to Executive’s employment or separation from employment; provided,
however, that nothing in this Agreement shall apply to or restrict in any way
the communication of information by the Company or any of its affiliates,
officers or directors or Executive to any state or federal law enforcement
agency or require notice to the Company or Executive thereof, and none of
Executive, the Company or any of its affiliates, officers or directors will be
in breach of the covenant contained above solely by reason of testimony or
disclosure which is compelled by applicable law or regulation or process of law.
 
4.           Release of Claims.
 
A.           Irrevocable Waiver and Release
 
For and in consideration of the New Consideration and other good and valuable
consideration, for which Executive acknowledges the sufficiency and receipt,
Executive, acting in his own behalf and on behalf of his respective heirs,
executors, administrators, legal representatives, beneficiaries, successors and
assigns, does hereby irrevocably and unconditionally release, acquit, waive and
forever discharge the Company (as defined below) from any and all Claims (as
defined below) and Damages (as defined below), whether known or unknown,
asserted or unasserted, which are in any way on account of, relating to, arising
out of, or arising from:  (i) his role as an officer of the Company; (ii) his
employment with the Company; (iii) any acts (or omissions) or conduct connected
with his employment or acts (or omissions) occurring (or not occurring) during
his employment with the Company; (iv) any breach of any duty to Executive,
breach of:  employment agreements, compensation agreements, stock awards,
long-term incentive cash plans or other incentive plans or awards, or employee
benefit plans; (v) the separation of his employment with the Company and removal
as an officer of the Company (whether it is by a resignation, constructive
discharge or discharge); (vi) his Employment Agreement with the Company; (vii)
any business or contractual relationship with the Company; and (ix) any
promises, representations or agreements concerning employment or future
employment with the Company or benefits associated with employment or future
employment by the Company.
 
For purposes of this Agreement, the “Company” is defined to include:  (i) Helix
Energy Solutions Group, Inc. and each and all of its subsidiaries and affiliated
companies; (ii) the Company’s (and affiliates’) shareholders, officers, agents,
employees, directors, supervisors, representatives (including without
limitation, Owen E. Kratz), whether or not acting in the course and scope of
employment, attorneys, insurers, health, welfare, pension, and retirement
benefit plans, the Compensation Committee of the Board of Directors, and the
fiduciaries and agents of said plans or committees, and any successors and
assigns of the above; and (iii) all persons acting by, through, under, or in
concert with any of the foregoing persons or entities.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
For purposes of this Agreement, the term “Claims” comprehensively includes, but
is not limited to, actions, lawsuits, proceedings, claims, causes of action,
demands, grievances, liabilities, suits, and judgments, whether actual or
potential, whether presently known or unknown, recognized by the law of any
jurisdiction, whether arising in tort, in contract, at law, in equity, at common
law, or under any federal, state, county or local statute or law, including but
not limited to: Title VII of the Civil Rights Act of 1964, as amended, the Fair
Labor Standards Act, the Equal Pay Act, overtime and minimum wage claims under
the Fair Labor Standards Act, 29 U.S.C. §§201, et seq., the Texas Commission on
Human Rights Act, any violation of the Texas Labor Code or the Texas Business &
Commerce Code, the Age Discrimination in Employment Act (“ADEA”) 29 U.S.C. §§621
et seq., the Older Workers' Benefit Protection Act (“OWBPA”), the Employee
Retirement Income Security Act (“ERISA”), including but not limited to Section
510, 29 U.S.C. §1140; any federal or state civil rights law, including but not
limited to violations of 42 U.S.C. §1981; under any and all theories of recovery
of whatsoever nature, under any theory of liability, whatsoever, including but
not limited, to strict liability, negligence, gross negligence, recklessness, on
account of breach of any duty, including breach of fiduciary duty, personal
injury or sickness, intentional acts or omissions, actions for fraud,
negligence, gross negligence, recklessness, intentional or malicious acts of any
kind, intentional infliction of emotional distress, libel, slander, defamation,
breach of contract, any action challenging the validity, enforceability of, or
reasonableness of, the non-solicitation or confidentiality covenants herein,
quantum meruit, promissory reliance, estoppel or promissory estoppel,
detrimental reliance or negligent or reckless misrepresentation, wrongful
discharge, claims under Sarbanes Oxley, “whistleblower” or retaliation claims,
or wrongful discharge in violation of public policy.
 
The term “Damages” means any and all elements of relief of recovery of
whatsoever nature, whether known or now unknown, recognized by the law of any
jurisdiction and comprehensively includes, but is not limited to, money damages
of every description, including economic loss; property loss; personal injury;
mental or emotional distress; attorney's fee; prejudgment or postjudgment
interest; costs; any equitable relief; right to reinstatement; lost income;
penalty wages; restricted stock awards; stock; cash awards; bonuses; employee
benefits of any kind whatsoever, including but not limited to benefits which
would have arisen from any employee benefit plan, benefits packages, retirement
or deferred compensation plans, incentive plans, executive benefit plans or
packages (except as provided in Paragraph 2 hereto); expenses; past or future
loss of support, care, guidance, companionship, society, love, affection,
household services, advice and counsel, pain and suffering, mental anguish, wage
earning capacity; past and future medical expenses; punitive or exemplary
damages; multiplication of compensatory damages under any theory whatsoever;
front-pay; back-pay; and any other type of monetary relief whatsoever cognizable
under any law.
 
This release applies to any claims brought by any person or agency on behalf of
Executive or any class action pursuant to which Executive may have any right or
benefit.
 
 
7

--------------------------------------------------------------------------------

 
 
B.           Covenant Not to Sue
 
To the maximum extent permitted by law, Executive covenants not to sue or
institute or cause to be instituted any action in arbitration, any federal,
state or local agency or court against the Company, including but not limited to
any of the Claims or Damages released in Paragraph 4 of this
Agreement.  Executive agrees that with respect to a charge or complaint which
may be filed by him or someone else with the Equal Employment Opportunity
Commission (“EEOC”) or the Texas Commission on Human Rights, or his
participation in an investigation by either agency, Executive agrees not to be
part of, or accept, any monetary or equitable recovery obtained by any such
charge, complaint or investigation for Claims and/or Damages released herein and
Executive does hereby assign any such recovery or benefit to the Company.
 
Executive agrees that if he sues the Company in violation of this Agreement,
Executive shall be liable to the Company for its reasonable attorneys’ fees and
other costs of arbitration or litigation incurred in defending against such a
suit. Additionally, if Executive sues the Company in violation of this
Agreement, the Company can require Executive to return all monies and other
benefits paid to Executive pursuant to this Agreement.
 
C.           Exclusions to Release
 
Notwithstanding the foregoing, the release contained herein shall not apply to:
(i) any rights that Executive may have under this Agreement, the Stock and Cash
Award Amendment, and related awards or benefit claims under Company 401(k) plans
or employee welfare benefit plans in which Executive is a participant by virtue
of his employment with the Company or its affiliates; (ii) Executive’s rights
under applicable law (i.e., the COBRA law) to continued medical insurance
coverage at Executive’s expense; and (iii) Executive’s statutory right to file a
charge with the EEOC or the Texas Workforce  Commission/Civil Rights
Division  (“TWCCRD”), to participate in an EEOC or TWCCRD investigation or
proceeding, or to challenge the validity of the release, consistent with the
requirements of 29 U.S.C. § 626(f)(4).
 
D.           Representations by Executive; Revocation of Agreement
 
In connection with this release, Executive represents that the statutory
requirements for a waiver of his rights and claims under ADEA and the OWBPA have
been satisfied.  Specifically, Executive understands and agrees that:
 
(1)           this waiver and release is part of an agreement between him and
the Company that is written in a manner calculated to be understood by him and
that he in fact understands the terms, conditions and effect of this Agreement;
 
(2)           this Agreement refers to rights or claims arising under ADEA and
the OWBPA;
 
(3)           he has a period of 21 days within which to consider whether to
execute this Agreement, that no one hurried him into executing this Agreement
during that 21 day period, and that no one coerced him into executing this
Agreement;
 
 
8

--------------------------------------------------------------------------------

 
 
(4)           he has carefully read and fully understands all the provisions of
the release set forth in Section 4 of this Agreement, and declares that the
Agreement is written in a manner that he understands;
 
(5)           through this Agreement, he is releasing the Company from any and
all claims he may have against the Company and the other Parties specified
above, as provided above, and that this Agreement constitutes a release and
discharge of claims arising under the ADEA including the OWBPA.
 
(6)           his agreement to all of the terms set forth in this Agreement is
knowing and voluntary;
 
(7)           he knowingly and voluntarily intends to be legally bound by the
terms of this Agreement;
 
(8)           he acknowledges that the Company is hereby advising him in writing
to consult with an attorney of his choice prior to executing this Agreement; and
 
(9)           he understands that rights or claims under ADEA or the OWBPA that
may arise after the date this Agreement is executed are not waived.  He
understands that he has a period of seven (7) days to revoke this Agreement to
give the Company a complete release in exchange for the New Consideration, and
that he may deliver notification of revocation by letter or facsimile addressed
to the Company’s General Counsel.  Executive understands that this Agreement
will not become effective and binding, and that none of the New
Consideration  described above in Section 2 of this Agreement will be provided
to him until after the expiration of the Revocation Period, provided Executive
does not revoke this Agreement.  The Revocation Period commences when Executive
executes this Agreement and ends at 11:59 p.m. on the seventh calendar day after
execution, not counting the date on which Executive executes this
Agreement.  Executive understands that if he does not deliver a written notice
of revocation to the Company’s General Counsel before the end of the seven-day
period described above, this Agreement will become final, binding and
enforceable.
 
(10)           Executive represents and acknowledges that in executing this
Agreement he does not rely and has not relied upon any representation or
statement made by the Company, or by any of the Company’s agents, attorneys, or
representatives with regard to the subject matter, basis, or effect of the
release set forth in this Agreement, other than those specifically stated in
this Agreement.
 

 
9

--------------------------------------------------------------------------------

 

E.           No Admission of Liability by the Company
 
The Company’s decision to offer the New Consideration in exchange for a release
of claims shall not be construed as an admission by the Company of (i) any
liability whatsoever; (ii) any violation of any of Executive’s rights or those
of any person; or (iii) any violation of any order, law, statute, duty, or
contract. The Company specifically disclaims any liability to Executive or to
any other person for any alleged violation of any rights possessed by Executive
or any other person, or for any alleged violation of any order, law, statute,
duty, or contract on the part of the Company, its employees or agents or related
companies or their employees or agents.
 
F.           Release Binding on Executive’s Successors
 
The release set forth in this Section 4 of this Agreement shall be binding upon
Executive, and his heirs, administrators, representatives, executors,
successors, and assigns, and shall inure to the benefit of the
Company.  Executive expressly warrants that he has not assigned, transferred or
sold to any person or entity any rights, causes of action, or Claims or Damages
released in this Agreement.
 
5.           Miscellaneous
 
A.           Exclusive Obligations, Rights and Benefits
 
Except as otherwise provided in this Agreement, the obligations, rights, and
benefits described in this Agreement supersede, negate and replace any other
obligations, rights, and benefits owed to or offered by the Company to
Executive, other than those contained in the Employment Agreement which survive
the termination thereof and which are not superseded hereby.  The agreement for
the delivery of the New Consideration herein is notwithstanding and in lieu of
any provision to the contrary contained in the compensation provisions related
to termination in Sections 7(b), (c) and (d) of the Executive’s Employment
Agreement.
 
B.           Entire Agreement
 
This Agreement sets forth the entire agreement between Executive and the Company
with respect to each and every issue addressed in this Agreement, and this
Agreement incorporates the terms of the Stock and Cash Award Amendment, and any
of the Company’s benefit plans and related agreements in which Executive has
participated as an employee and officer of the Company.  To the extent any of
the terms in the above-listed documents conflict with the terms of this
Agreement, the terms of this Agreement shall supersede.  This entire, integrated
Agreement fully supersedes any and all prior agreements or understandings, oral
or written, between Executive and the Company pertaining to the subject matter
of this Agreement.  Notwithstanding anything contained herein, nothing in this
Agreement shall affect, limit or negate any provision of the Company’s By-Laws
or Articles of Incorporation with respect to indemnification of current or
former officers and/or directors of the Company.
 

 
10

--------------------------------------------------------------------------------

 

C.           Exclusive Choice of Law and Arbitration Agreement
 
This Agreement constitutes an agreement that has been executed and delivered in
the State of Texas, and the validity, interpretation, performance, and
enforcement of that agreement shall be governed by the laws of that State.
 
In the event of any dispute or controversy arising out of or under this
Agreement, or the Stock and Cash Award Amendment, or concerning the substance,
interpretation, performance, or enforcement of this Agreement, or the Stock and
Cash Award Amendment, or in any way relating to this Agreement and the Stock and
Cash Award Amendment (including issues relating to that formation and the
validity of this arbitration clause), the Parties agree to resolve those
disputes or controversies, fully and completely, through the use of final,
binding arbitration. This arbitration agreement applies to any disputes arising
under (i) the common law; (ii) federal or state statutes, laws or regulations;
and also to (iii) any dispute about the arbitrability of any claim or
controversy. The Parties further agree to hold knowledge of the existence of any
dispute or controversy subject to this Agreement to arbitrate, completely
confidential. Executive understands and agrees that this confidentiality
obligation extends to information concerning the fact of any request for
arbitration, any ongoing arbitration, as well as all matters discussed,
discovered, or divulged (whether voluntarily or by compulsion) during the course
of such arbitration proceeding.   Any arbitration conducted pursuant to this
arbitration provision will be conducted in accordance with the rules of the
American Arbitration Association in accordance with its rules then in effect
governing employment disputes and the arbitrator shall have full authority to
award or grant all remedies provided by law. The arbitrator will have the
discretion to permit discovery that the arbitrator deems appropriate for a full
and fair hearing. The arbitrator will issue a reasoned award, and the award of
the arbitrator shall be final and binding.  A judgment upon the award may be
entered and enforced by any court having jurisdiction.  Any arbitration
proceeding resulting hereunder will be conducted in Houston, Texas before an
arbitrator selected by the Parties by mutual agreement, or through the American
Arbitration Association. This arbitration agreement does not limit or affect the
right of the Company to seek an injunction to maintain the status quo in the
event that the Company believes that Executive has violated any provision of
Section 3 of this Agreement.  This arbitration agreement does not limit
Executive’s right to file an administrative charge concerning the validity of
the release set forth in Section 4 of this Agreement, with any appropriate state
or federal agency.
 
D.           Multiple Counterparts/Electronic Copies
 
This Agreement may be executed in one or more counterparts, each of which will
be deemed an original, but all of such counterparts together shall constitute a
single instrument. An electronic copy (including in .pdf format) or facsimile of
a signature hereto will be binding upon the signatory as if it were an original
signature.
 
E.           Meaning of Separation From Service
 
For the purposes of this Agreement, “separation from service” has the meaning
ascribed to that term in section 409A of the Internal Revenue Code of 1986, as
amended and the rules and regulations issued thereunder by the Department of
Treasury and the Internal Revenue Service.  Notwithstanding the provisions of
Section 3C of this Agreement, the Parties intend and agree that Executive shall
have a “separation from service” within the meaning of Treasury Regulation §
1.409A-1(h)(1) as of the Effective Date.
 
 
11

--------------------------------------------------------------------------------

 
 
F.           Severability and Headings
 
The invalidity or unenforceability of a term or provision of this Agreement
shall not affect the validity or enforceability of any other term or provision
of this Agreement, which shall remain in full force and effect. Any titles or
headings in this Agreement are for convenience only and shall have no bearing on
any interpretation of this Agreement.
 
G.           Third Party Communications
 
The Company agrees to allow Executive the opportunity to comment, in advance, on
the content of any press releases, public filings with the Securities and
Exchange Commission or other public communications concerning Executive’s
employment with and termination from the Company.
 
H.           Binding Nature
 
This Agreement shall be binding on the Company, its successors and assigns, and
in the event of Executive’s death prior to the payment of benefits hereunder,
the cash payments described herein will be made to Executive’s estate.
 
Please initial each page and sign below.
 
ENTERED INTO in Houston, Texas as of the 21st day of January, 2011.
 
Helix Energy Solutions Group, Inc.
 
By:           /s/ Lloyd A.
Hajdik                                                      
 
Name:           Lloyd A.
Hajdik                                                      
 
Title:           Senior Vice President Finance and Chief Accounting Officer
 
 
ENTERED INTO in Houston, Texas as of the 21st day of January, 2011.
 
 
/s/ Bart Heijermans____________________
Bart Heijermans
 

 
12

--------------------------------------------------------------------------------

 
